            Case 1:19-cv-11605-WGY Document 40 Filed 10/26/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


GIGI GAI ZI CHAN

                    Plaintiff,
                                                       Civil Action No. 19-cv-11605-WGY
                             v.

WELLINGTON MANAGEMENT
COMPANY LLP AND CHARLES ARGYLE,

                    Defendants.



          DEFENDANTS’ ASSENTED TO MOTION FOR ADMISSION PRO HAC VICE

                    Pursuant to Local Rule 83.5.3, the undersigned sponsoring attorney hereby moves

the Court to admit Attorney Beverly Garofalo pro hac vice for the purpose of representing

Defendants Wellington Management Company LLP and Charles Argyle in the above-captioned

lawsuit. Counsel for Plaintiff Gigi Gai Zi Chan has been consulted and assents to the submission

of this Motion.

                    In support of this Motion, the undersigned sponsoring attorney represents that:

          1.        The undersigned, Stephen T. Paterniti, is a Principal with the law firm of Jackson

Lewis P. C., located at 75 Park Plaza, Boston, Massachusetts, 02116. Attorney Paterniti has

been a member in good standing of the following courts: Massachusetts (BBO No. 564860), 1st

Circuit Court of Appeals, Connecticut, and the U.S. District Court for the District of

Massachusetts.

          2.        Stephen T. Paterniti has verified Ms. Garofalo’s active membership and good

standing in Connecticut and New York by checking each court’s respective website.



20165/0/03379644.DOCv1
         Case 1:19-cv-11605-WGY Document 40 Filed 10/26/20 Page 2 of 4




       3.      Beverly Garofalo is Partner of the law firm of Jackson Lewis, P.C., 90 State

House Square, 8th Floor, Hartford, CT 06103, and email address is

beverly.garofalo@jacksonlewis.com. Ms. Garofalo is a member in good standing in the

following courts: Connecticut (Connecticut Bar No. 11439), U.S. District Court for the District

of Connecticut (1993), and U.S. District Court for the Southern District of New York (2005).

       4.      Ms. Garofalo, an employment attorney with close to 30 years of experience, has

extensive expertise in complex civil cases, and in particular, the types of claims at issue in this

matter. Ms. Garofalo is familiar with the factual and legal issues in this matter. A trial in this

matter is expected to involve a substantial number of witnesses and legal issues warranting the

addition of another experienced trial attorney to the team. Defendants want Ms. Garofalo to

assist Mr. Paterniti in their representation and Ms. Garofalo’s admission to the bar in connection

with this action would be of significant benefit to the Defendants.

       5.      The undersigned believes Ms. Garofalo to be of good character and knows of no

reason why this Court should not grant this Motion.

       6.      Ms. Garofalo has never been denied admission or disciplined in accordance with

Rule 83.5.3(e) of the Local Rules of this Court, and Ms. Garofalo has never been denied

admission or disciplined by any other Court.

       7.      Beverly Garofalo has reviewed and is familiar with the Local Rules of this Court.

       8.      The Declaration of Beverly Garofalo in Support of Defendant’s Motion for

Admission Pro Hac Vice is filed simultaneously herewith.

       9.      A payment in the amount of $100.00 has been filed pursuant to L. Civ. R.

83.5.3(e).




                                             2
         Case 1:19-cv-11605-WGY Document 40 Filed 10/26/20 Page 3 of 4




               WHEREFORE, based upon the representations stated above and the affidavit

filed herewith, the undersigned requests that Attorney Beverly Garofalo be admitted pro hac vice

before this Court as co-counsel for the Defendant.



                                                     Respectfully submitted,

                                                     DEFENDANTS,

                                                     WELLINGTON MANAGEMENT
                                                     COMPANY LLP AND CHARLES
                                                     ARGYLE

                                                     By their attorneys,

                                                     /s/ Stephen T. Paterniti
                                                     Stephen T. Paterniti (BBO# 564860)
                                                     stephen.paterniti@jacksonlewis.com
                                                     Jackson Lewis P.C.
                                                     75 Park Plaza
                                                     Boston, MA 02116
                                                     T: 617-367-0025
                                                     F: 617-367-2155

                                                     Beverly Garofalo (phv)**
                                                     beverly.garofalo@jacksonlewis.com
                                                     90 State House Square, 8th Floor
                                                     Hartford, CT 06103
                                                     T: (860)522-0404
                                                     F: (860) 247-1330
October 26 2020

                                    ** pro hac vice pending




                                            3
            Case 1:19-cv-11605-WGY Document 40 Filed 10/26/20 Page 4 of 4




                                   CERTIFICATION OF SERVICE


                    I hereby certify that on October 26, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system and

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.




                                        /s/ Stephen T. Paterniti
                                        Stephen T. Paterniti




20165/0/03379644.DOCv1
